DETAILED ACTION
This office action response the Request for Continued Examination application on 01/25/2021.
Claims 17-18, 20-27, 29-34, and 36 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on January 25, 2021. Claims 17, 26, and 34 have been amended. Claims 1-16, 19, 28, and 35 are cancelled. Claim 17-18, 20-27, 29-34, and 36 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 17, 26, and 34 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Objections
Claims 20, 29, and 36 are objected to because of the following informalities:  Claims 20, 29, and 36 are objected the clams depend on cancelled claims 19, 28, and 35 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over MATHAI et al. (U.S. Patent Application Publication No. . 
As per Claim 17, Mathai discloses a method comprising:
receiving, at an eNodeB from a user equipment (UE), one of a request for attaching to an eNodeB wherein the request includes an identifier derived from an International Mobile Subscriber Identity (IMSI) or a periodic tracking area update (TAU) ([see, e.g., a User Equipment (UE) may initiate the attach request to the eNodeB, International Mobile Subscriber Identity (IMSI) Attach for Low Priority User Equipment (UE), [0014, 0039, 0071-0072, 0131], and Fig. 12]);
establishing a connection between the UE and the eNodeB ([see, e.g., initial RRC Connection Request from a user equipment (UE), and an RRC Connection Setup message establishing to UE, at step 1806,  [0071-0072, 0131-0133], and Fig. 12, 18]); and sending at the eNodeB, one of a UE message to a virtualizing gateway or a TAU request, the message including the identifier derived from an IMSI ([see, e.g., eNodeB 1310 sends an S1 Setup Request to vMME 1304a (step 1710), [0071-0072, 0131-0133], and Fig. 12, 18]); and wherein when a record of the UE is not found, then using the identifier derived from an IMSI at the virtualizing gateway ([see, e.g., first IMSI is encloses of MCC, MNC, and traditionally PLMN-ID, (see [0119]), however, illustrate in Fig. 17, step 1-4, the PLMN-IDs is derived from IMSI that used for indicate to the present systems that mobile cloud network (MCN) virtual network nodes are available for user devices attaching to eNodeB 1310a, [0123-0126], and Fig. 17]). 
Mathai doesn’t appear explicitly disclose:	
performing a whitelisting lookup by the virtualizing gateway based on the identifier derived from an IMSI.
However, Kramarz discloses performing a whitelisting lookup by the virtualizing gateway based on the identifier derived from an IMSI ([see, e.g., wherein comparing identify the subscriber identity with an approval list ("whitelist") that stores for authorized to use the services of the network, mobile wireless network (corresponding to gateway) lookup terminals associated IMSIs to authorized to use the services of the network, otherwise SIM/USIM having this IMSI is thus blocked, and such a card may not be used to communicate, [0013,0023, 0030], and Fig. 2, 3]). 
In view of the above, having the system of Mathai and then given the well-established teaching of Kramarz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Kramarz. The motivation for doing so would have been to provide install additional corresponding IMSI catchers results improve the area coverage that allows the mobile radio system to display the non-interference effects outside of the certain area (Kramarz, ¶ [0007-0008]).
As per Claim 26, Mathai discloses a system, comprising:
an eNodeB in communication with a first user equipment (UE) ([see, e.g., a User Equipment (UE) may initiate the attach request to the eNodeB [0014, 0031], and Fig. 3]);
a virtualized gateway in communication with the eNodeB and acting as a virtualizing gateway for communications with an MME ([see, e.g. an eNodeB 1310a, a 
wherein the system performs steps including:
receiving, at an eNodeB from a UE, one of a request for attaching to an
eNodeB wherein the request includes the identifier derived from an International Mobile Subscriber Identity (IMSI) or a periodic tracking area update (TAU) ([see, e.g., a User Equipment (UE) may initiate the attach request to the eNodeB, International Mobile Subscriber Identity (IMSI) Attach for Low Priority User Equipment (UE), or an associated tracking area identity (TAI) disclosed in parg. 0039, see more [0014, 0039, 0071-0072, 0131], and Fig. 12]); establishing a connection between the UE and the EnodeB ([see, e.g., initial RRC Connection Request from a user equipment (UE), and an RRC Connection Setup message establishing to UE, at step 1806,  [0071-0072, 0131-0133], and Fig. 12, 18]);
sending at the eNodeB, one of a UE message to a virtualizing gateway or a
TAU request, the message including the identifier derived from an IMSI ([see, e.g., eNodeB 1310 sends an S1 Setup Request to vMME 1304a (step 1710), [0071-0072, 0131-0133], and Fig. 12, 18]); and wherein when a record of the UE is not found, then using the identifier derived from an IMSI at the virtualizing gateway ([see, e.g., first IMSI is encloses of MCC, MNC, and traditionally PLMN-ID, (see [0119]), however, illustrate in Fig. 17, step 1-4, the PLMN-IDs is derived from IMSI that used for indicate to the present systems that mobile cloud network (MCN) virtual network nodes are available for user devices attaching to eNodeB 1310a, [0123-0126], and Fig. 17]).
Mathai doesn’t appear explicitly disclose:	
performing a whitelisting lookup by the virtualizing gateway based on the identifier derived from an IMSI.
However, Kramarz discloses performing a whitelisting lookup by the virtualizing gateway based on the identifier derived from an IMSI ([see, e.g., wherein comparing identify the subscriber identity with an approval list ("whitelist") that stores for authorized to use the services of the network, mobile wireless network (corresponding to gateway) lookup terminals associated IMSIs to authorized to use the services of the network, otherwise SIM/USIM having this IMSI is thus blocked, and such a card may not be used to communicate, [0013,0023, 0030], and Fig. 2, 3]). 
In view of the above, having the system of Mathai and then given the well-established teaching of Kramarz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Kramarz. The motivation for doing so would have been to provide install additional corresponding IMSI catchers results improve the area coverage that allows the mobile radio system to display the non-interference effects outside of the certain area (Kramarz, ¶ [0007-0008]).
As per Claim 34, is the non-transitory computer readable medium (CRM) claim corresponding to the system claim 26 that has been rejected above.  Applicant attention is directed to the rejection of claim 26.  Claim 34 is anticipated by CRM being performed by the system above and therefore is rejected under the same rational as claim 26.

Claims 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mathai, in view of Kramarz, and further in view of Wang et al. (U.S. Patent Application Publication No. 2013/0303203), (“Wang”, hereinafter).
As per Claims 18, 27, Mathai doesn’t appear explicitly disclose: wherein the identifier derived from an IMSI comprises a System Architecture Evolution Temporary Mobile Subscriber Identity (S-TMSI). 
However, Wang discloses wherein the identifier derived from an IMSI comprises a System Architecture Evolution Temporary Mobile Subscriber Identity (S-TMSI) ([see, e.g., receive a paging request associated with the TMSI of at least one of the Dual-SIM WTRU's corresponding to the IMSI that may be assigned by that operator network, [0215]]).
In view of the above, having the system of Mathai and then given the well-established teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Wang. The motivation for doing so would have been to provide operator virtualized network environment results increased paging load is configured without disturbing the paging transmissions (Wang, ¶ [0007]).

Claims 20, 29, and 36  are rejected under 35 U.S.C. 103 as being unpatentable over Mathai, in view of Kramarz, and further in view of Arzelier et .
As per Claims 20, 29, 36, Mathai doesn’t appear explicitly disclose: further comprising: sending a network access stratum (NAS) identity request message to the UE from the virtualizing gateway via the eNodeB requesting the identifier derived from an IMSI from the UE; sending the identifier derived from an IMSI from the UE to the virtualizing gateway; and verifying, at the coordinating gateway, credentials of the UE.
However, Arzelier discloses sending a network access stratum (NAS) identity request message to the UE from the virtualizing gateway via the eNodeB requesting the identifier derived from an IMSI from the UE ([see, e.g., wherein the initial NAS message includes NAS information, the base station subsystem (BSS) operates to receive the frame from mobile device 102, the initial NAS message includes on frame [0016, 0036-0039, 0072-0075], and Fig. 3-4]);
sending the identifier derived from an IMSI from the UE to the virtualizing gateway ([see, e.g., NAS messaging is supported by the mobile device,  [0016, 0037-0039, 0072-0077], and Fig. 3-4]); and
verifying, at the coordinating gateway, credentials of the UE([see, e.g., send to mobile device 102 a supplemental NAS accept message (step 416 of FIG. 4),  [0072-0077], and Fig. 3-4]).
In view of the above, having the system of Mathai and then given the well-established teaching of Arzelier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Arzelier. The motivation for doing so would have been to .

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mathai, in view of Kramarz, in view of Arzelier, and further in view of Schroeder et al. (U.S. Patent Application Publication No. 2013/0288644), (“Schroeder”, hereinafter). 
As per Claim 21, Mathai, Kramarz, and Arzelier disclose the method of claim 20, and Mathai doesn’t appear explicitly disclose: wherein the IMSI is not authenticated by the virtualizing gateway resulting in rejection of the service request.
however Schroeder further discloses wherein the IMSI is not authenticated by the virtualizing gateway resulting in rejection of the service request ([see, e.g., mobile-based authentication methods using, the subscriber credentials to query a subscriber database that is not a Home Location Register (HLR) for the mobile network, [0008-0009, 0039-0040], and Fig. 1A]). 
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
As per Claim 22, Mathai, Kramarz, Arzelier, and Schroeder the method of claim 21, and Mathai appears to be silent to the instant claim, and however Schroeder further discloses further comprising: 
sending one of a service rejection or a TAU rejection from the virtualizing gateway to the eNodeB ([see, e.g., mobile-based authentication methods using, the subscriber credentials to query a subscriber database that is not a Home Location Register (HLR) for the mobile network, [0008-0009, 0037-0039], and Fig. 1A]);
sending one of the service rejection or the TAU rejection from the eNodeB to the UE ([see, e.g., subscriber database uses the subscriber credentials to look up and return an IMSI and MSISDN for the subscriber to the AAA server, [0008-0009, 0032], and Fig. 1A]); and
releasing the connection from the UE to the virtualizing gateway ([see, e.g., sending identifying credentials, uses to authenticate the wireless device in cooperation with Home Location Register (HLR) 24 [0008-0009, 0032], and Fig. 1A]).
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
	As per Claim 23, Mathai, Kramarz, and Arzelier disclose the method of claim 20, and Mathai doesn’t appear explicitly disclose: wherein the identifier derived from an IMSI is authenticated by the virtualizing gateway.
	However Schroeder discloses further comprising wherein the identifier derived from an IMSI is authenticated by the virtualizing gateway ([see, e.g., sends message 50A as a network access request having subscriber credentials or a wireless device 4 identifier, which to do not include an IMSI for wireless device 4, which identifier derived from an IMSI is authenticated, [0008-0009, 0032], and Fig. 1A]).
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
 As per Claim 24, Mathai, Kramarz, Arzelier, and Schroeder the method of claim 23, and Mathai appears to be silent to the instant claim, and however Schroeder further discloses further comprising storing at the virtualizing gateway the identifier derived from an IMSI ([see, e.g., sends message 50A as a network access request having subscriber credentials or a wireless device 4 identifier, which to do not include an IMSI for wireless device 4, which identifier derived from an IMSI is authenticated, [0008-0009, 0032], and Fig. 1A]);

In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
As per Claim 25, Mathai, Kramarz, Arzelier, and Schroeder the method of claim 22, and Mathai further discloses further comprising releasing the UE when the UE enters an idle state ([see, e.g., idle state UEs disclosed, [0024], and Fig. 1]).

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mathai, in view of Kramarz, in view of Arzelier, and further in view of Schroeder et al. (U.S. Patent Application Publication No. 2013/0288644), (“Schroeder”, hereinafter). 
As per Claim 30, Mathai, Kramarz, and Arzelier disclose the system of claim 29, and Mathai doesn’t appear explicitly disclose: wherein the IMSI is not authenticated by the virtualizing gateway resulting in rejection of the service request. 
However Schroeder further discloses further comprising wherein the IMSI is not authenticated by the virtualizing gateway resulting in rejection of the service request ([see, e.g., 
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
As per Claim 31, Mathai, Kramarz, Arzelier, and Schroeder disclose the disclose the system of claim 30, and Mathai appears to be silent to the instant claim, and however Schroeder further discloses further comprising: 
sending one of a service rejection or a TAU rejection from the virtualizing gateway to the eNodeB ([see, e.g., mobile-based authentication methods using, the subscriber credentials to query a subscriber database that is not a Home Location Register (HLR) for the mobile network, [0008-0009, 0037-0039], and Fig. 1A]);
sending one of the service rejection or the TAU rejection from the eNodeB to the UE ([see, e.g., subscriber database uses the subscriber credentials to look up and return an IMSI and MSISDN for the subscriber to the AAA server, [0008-0009, 0032], and Fig. 1A]); and
releasing the connection from the UE to the virtualizing gateway ([see, e.g., sending identifying credentials, uses to authenticate the wireless device in cooperation with Home Location Register (HLR) 24 [0008-0009, 0032], and Fig. 1A]).

 As per Claim 32, Mathai, Kramarz, and Arzelier disclose the system of claim 29, and Mathai doesn’t appear explicitly disclose: wherein the identifier derived from an IMSI is authenticated by the virtualizing gateway. 
However Schroeder further discloses further comprising wherein the identifier derived from an IMSI is authenticated by the virtualizing gateway ([see, e.g., sends message 50A as a network access request having subscriber credentials or a wireless device 4 identifier, which to do not include an IMSI for wireless device 4, which identifier derived from an IMSI is authenticated, [0008-0009, 0032], and Fig. 1A]).
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
As per Claim 33, Mathai, Kramarz, Arzelier, and Schroeder disclose the disclose the system of claim 32, and Mathai appears to be silent to the instant claim, and however Schroeder further discloses further comprising storing at the virtualizing gateway the identifier derived from an IMSI ([see, e.g., sends message 50A as a network access request having subscriber credentials or a wireless device 4 identifier, which to do not include an IMSI for wireless device 4, which identifier derived from an IMSI is authenticated, [0008-0009, 0032], and Fig. 1A]); and 
receiving at an MME one of the service request or the TAU request ([0008-0009, 0032], and Fig. 1A]); and
authorizing the UE ([see, e.g., identifying credentials from the SIM card inside wireless device 4 (e.g., an IMSI) to SGSN 20 via RNC 18, and HLR 24 may be connected to AAA server 40  [0008-0009, 0032], and Fig. 1A]).
In view of the above, having the system of Mathai and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Mathai as taught by Schroeder. The motivation for doing so would have been to provide transition the data services results accelerate data transmissions, reduce costs, and avoid any delays associated with the mobile service provider network (Schroeder, ¶ [0007]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468